Citation Nr: 1642407	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches and confusion, to include as secondary to bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Following the June 2014 statement of the case and the August 2014 substantive appeal, the Veteran submitted additional evidence in support of this appeal.  The Board finds that evidence is subject to initial review by the Board because the Veteran or representative did not request in writing that the Agency of Original Jurisdiction initially review that evidence.  38 U.S.C.A. § 7105 (e)(1) (West 2014).


REMAND

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, and headaches and confusion.  Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is given every possible consideration.

The Veteran asserts that bilateral hearing loss and tinnitus were caused as a result of an incident during his service when he was in close proximity, approximately 15 to 20 yards away, to the firing of a tank without ear plugs.  Subsequently, the Veteran has stated that he could not hear for three days unless others were yelling at him, and that there was a constant roaring in his ears for at least two weeks.  Since the incident with the tank, the Veteran has reportedly had constant ringing in both ears that also causes headaches and confusion.  Additionally, lay statements have described how the Veteran's difficulty hearing caused him to speak loudly during normal conversations.  

At a June 2012 VA examination, the examiner found that the evidence during service showed that the Veteran had bilateral hearing loss prior to service and that the evidence did not show that the bilateral hearing loss was aggravated beyond the normal progression during service.  The Veteran's tinnitus was also found to be a symptom of his hearing loss, so it was less likely than not related to service.  

In a March 2012 statement, the Veteran describing receiving private treatment at Scott and White Hospital for hearing loss, tinnitus, and headaches from 1985 to 1989.  Moreover, the Veteran stated that his doctors told him that they could not find another cause for the headaches other than the ringing in ears.  In a July 2013 Report of General Information, the RO documented a phone conversation with the Veteran informing him that Scott and White Hospital required that an updated signed and dated VA Form 21-4142 be provided within the last six months before that hospital would release his treatment records to VA.  The Veteran told the RO that he still wanted VA's assistance with obtaining those records.  A properly signed and dated VA Form 21-4142 authorizing VA to obtain treatment records from Scott and White Hospital was received by VA in July 2013.  However, the record does not show that VA made any attempts to obtain those records.  Furthermore, the June 2014 statement of the case erroneously indicates that the Veteran did not respond to VA's request to submit an updated VA Form 21-4142.  As the Veteran clearly indicated that he wanted those records retrieved and performed the necessary steps, as requested, to authorize the release of the records, VA is required to assist the Veteran in obtaining those records that may assist with substantiating his claims.  Therefore, a remand is required to obtain those private treatment records.  38 C.F.R. § 3.159(c)(1) (2016).  The Board notes that an updated release will likely be required to obtain those records.

Moreover, the record shows that the RO noted having reviewed VA treatment records that have not been associated with the claims file.  The June 2014 statement of the case lists a review of VA treatment records from October 2002 to August 2013.  However, the record only includes VA treatment records dated to October 2012.  On remand, updated VA treatment records should be obtained and associated with the record for the Board to review.  Bell v. Derwinski, 2, Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records that are not currently of record, including VA treatment records from Central Texas Health Care System from November 2012 to the present and treatment records from Scott and White hospital.  Provide the Veteran with a medical authorization release for completion.  

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss or tinnitus is related to service.  The examiner should also opine whether it is clear and unmistakable that any hearing loss disability preexisted service.  If so, the examiner should state whether it is clear and unmistakable that any preexisting hearing loss disability was not aggravated during service.  The examiner must consider the lay testimony regarding hearing loss and tinnitus symptoms during and following service.

3.  Schedule the Veteran for a VA examination with an appropriate physician.  The examiner should review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that there is a current disability manifested by headaches or confusion.  If a current disability is show, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by headaches or confusion is related to service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by headaches or confusion is due to, the result of, or aggravated by hearing loss or tinnitus.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

